 336DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.By discriminating in regardto the hire and tenure of employment of rcoBurt and Joe ElmoreHarris, therebydiscouraging membership in a labor organ-ization the Respondent has engaged in and is engaging in unfairlabor prac-tices within the meaning of Section 8 (a) (3) ofthe Act.7.By interferingwith,restraining,and coercing its employeesin the exerciseof the rightsguaranteed in Section7 of the Act, the Respondenthas engaged inand is engaging in unfairlabor practices within themeaning of Section 8 (a)(1) of the Act.8.The foregoing unfairlabor practicesare unfairlabor practicesaffectingcommercewithin themeaning of Section 2 (6) and(7) of the Act.[RecommendedOrder omittedfrom publication in this volume.]ROCKAWAY NEWS SUPPLYCOMPANY, INC.andCHARLES WAUOIH.CaseNo.2-CA-1342.July 20, 1951Decision and OrderOn February 21, 1951, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a brief in supportof its exceptions, and the General Counsel and Waugh, the chargingparty, filed briefs in support of the Intermediate Report.The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examinerwith the exceptions, modifications, and additions set forth below:1.On March 7, 1950, the Respondent discharged Charles Waugh,a member of the Newspaper and Mail Deliverers' Union, hereinaftercalled the Union, which was the contractual representative of the Re-spondent's employees, because of his refusal, in the course of hisduties, to cross a picket line established at the premises of the NassauDaily Review Star by the Nassau County Typographical Union #915(AFL), hereinafter called the Typographers.The Trial Examinerfound that the Respondent thereby violated Section 8 (a) (3) and (1)of the Act.We agree.The Respondent urges that Waugh's refusal to cross the picket lineviolated the no-strike clause of its agreement with the Union 1 andI Sec.19-n of the contract provides that "No strikes,lockouts or other cessation ofwork or interference therewith shall be ordered or sanctioned by any party hereto duringthe term hereof except as against a party failing to comply with a decision,award ororder of the Adjustment Board."95 NLRB No. 50. ROCKAWAY NEWS SUPPLY COMPANY, INC.337that his discharge was therefore not protected by the Act. InRock-away News Supply Comnpany, Inc.,2the Board found the identicalcontract involved herein to be illegal in its entirety and set it aside.it would not effectuate the policies of the Act to give effect in this caseto a contract which the Board set aside in its entirety in a prior pro-ceeding.Accordingly, the no-strike clause of that contract can haveno impact upon Waugh's refusal to cross the picket line.3The Respondent contends, however, that apart from the question ofthe validity of the contract, Waugh's conduct constituted a "partialstrike" not protected by the Act.We do not agree. The record isclear thatWaugh's failure to perform part of his duties was notoccasioned by an insubordinate refusal to perform work tasks as-signed to him by the Respondent, an unwillingness to comply with itsrules, or a desire unilaterally to impose or to alter his own terms andconditions of employment while remaining at work. InCyril deCordova d Bro.,'the Board found that an employee's failure to per-form part of his duties by reason of his refusal to cross a lawful picketline at the.plant of an. employer other than his own was a protectedform of concerted activity.Accordingly, for the reasons set forth inthat case, we find this contention of the Respondent to be without merit.Although Waugh's refusal to cross the picket line was a protectedactivity, the Respondent, as a normal incident of its right to maintainits operations, could have required Waugh to elect whether to performall his duties or, as a striker, to vacate his job and make way for hisreplacement by the Respondent.5 Instead the Respondent dischargedWaugh.6The Respondent seeks to distinguish the instant case from thedeCordovacase on the ground that Waugh was not, as was the employeeinvolved in that case, a member of the union conducting the picketing.We do not.regard this distinction as determinative.'The fact thatemployees who participate in concerted activities are not members ofthe same union, or indeed of any union, or employees of the same2 94 NLRB 1056.3 As the Board in the earlierRockawaycase,supra,set the entire contract aside, weregard as immaterial the fact that,as asserted by the Respondent,the contract providedfor the severability of any portion thereof found to be Illegal.49.INLRB 1121.0 Pinaud, Incorporated,51 NLRB 235 ;Gardner-Denver Company,58 NLRB 81.6The record shows that after his discharge on March 7,Waugh returned the followingday seeking to be rehired,but the Respondent told him,"You know I can't hireyou.You're fired."Thereafter Waugh sought reemployment daily for a period of about 3 weeksbut was told by the Respondent that it could not hire him.The record does not indicate,however, whether Waugh was willing to cross the picket line, if necessary, or whetherhe had been permanently replaced by the Respondent.TThe Intermediate Report in thede Cordovacase stated : "Finn[the dischargedemployee]had,a substantial and legitimate interest in the successful prosecution of thestrike against the Exchange,not only because of his union membership,but also becauseof the reciprocal effect Improved conditions in neighboring and associated business of likeloud might have on his own future conditions of employment." (Emphasis added.) 338DECISIONS OF NATIONAL LABOR . RELATIONS BOARDemployer, does not alter the concerted nature of such activity or.de-prive it of the protection accorded such activity by the Acts .In re-fusing to cross the Typographers' picket line Waugh was making com-mon cause and acting in concert with the Typographers.2.We do not adopt the Trial Examiner's finding that the dischargeof Waugh by the Respondent.was a continuation of unlawful supportx endered to the Newspaper and Mail Deliverers' Union to encouragemembership in that organization, as' no such violation was allegedor litigated.'OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Rockaway News SupplyCompany, Inc., Valley Stream, Nassau County, New York, its officers,agents, successors, and assigns shall :_1.Cease and desist from :(a) Interfering with, restraining, or coercing its employees in theexercise of their right to assist Nassau County Typographical Union#915 (AFL), or any other labor organization, and to engage in con-'certed activities for the purpose of mutual aid and protection, or torefrain from any or all of such activities, except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorized inSection 8 (a) (3) of the Act.(b)Discouraging activity on behalf of and membership in NassauCounty Typographical Union #915 (AFL), or any other labor or-ganization, by in any manner discriminating in regard to the hire ortenure of employment, or any term or condition of employment, of itsemployees.2.Take the following affirmative action which, it is found, willeffectuate the policies of the Act :(a) Offer to Charles Waugh immediate and full reinstatement to hisformer position, or to a substantially equivalent position, withoutprejudice to his seniority and other rights and privileges.(b)Make whole Charles Waugh for any loss of pay he may havesuffered by reason of the Respondent's discrimination against him,in the manner set forth in section V of the Intermediate Report,entitled "The Remedy."8J.G. Boswell Co.,136 F. 2d 585, 596(C.A. 9) ; N. L. it. B. v. Peter Cailler KohlerSwiss Chocolates Company, Inc.,130 F. 2d 503 (C. A.2) ; Fort Wayne Corrugated PaperCo. v. N. L. R. B.,111 F. 2d 869, 874.9We note, however, our finding in the earlierRockawaycase,supra,that the Respondenthad unlawfully lent its support to the Newspaper and Mail Deliverers' Union in violationof Section 8 (a) (2) of the Act. ROCKAWAY NEWS SUPPLY COMPANY,INC.339(c)Upon request, make available to the National Labor RelationsBoard, or its agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records and re-ports, and all other records necessary to analyze and compute theamount of back pay due and the right of reinstatement under theterms of this Order.(d)Post immediately at its places of business at 518 RockawayAvenue in Valley Stream, Nassau County, New York, and at 45-3536th Street, Long Island City, Queens County, New York, copies ofthe notice attached hereto, marked "Appendix A." 10 Copies of suchnotice, to be furnished by the Regional Director for the Second Region,after being duly signed by the Respondent's representative, shallbe posted by the. Respondent immediately upon receipt thereof andmaintained by it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director for the Second Region (NewYork City) in writing within ten (10) days from the date of this.Order, what steps the Respondent has taken to comply therewith.MEMBER STYLES took no part in the consideration of the above De-cision and Order.'Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order -to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:.WE WILL NOT interfere with, restrain, or coerce our employeesin the exercise of their right to assist NASSAU COUNTY TYPO-GRAPHICAL UNION #915 (AFL), or any other labor organization,and to engage in concerted activities for the purpose of mutualaid or protection, or to refrain fromanyor all such activities,except to the extent that such right may be affected by anagree-ment requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8 (a) (3) of theAct.WEWILLNOT discourage activity on behalf of and membershipin NASSAU COUNTY TYPOGRAPHICAL UNION#915(AFL), or any" In the event that this order is enforced by a decree of a United States Court ofAppeals, there shall be inserted before the words,"A Decision and Order,"the words,"A Decree of the United States Court of Appeals Enforcing."961974-52-vol. 95-23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDother labor organization, by discriminating in any manner withregard to the hire and tenure of 'employment of our employees,or any term or condition of employment.WE WILL offer Charles Waugh immediate and full reinstate-ment to his former or substantially equivalent position withoutprejudice to any seniority or other rights and privileges pre-viously enjoyed, and make him whole for any loss of pay sufferedas a result of our discrimination against him.WE WILL NOT discriminate in regard to hire or tenure of em-ployment or any term or condition of employment against anyemployee because of activity on behalf of any such labor or-ganization.All our employees are free to assist or refrain from assisting theabove-named union or any other labor organization except to the ex-tent' that this right may be affected by an agreement in conformitywith Section 8 (a) (3) of the Act, as amended.ROCxAWAY NEwsSUPPLYCOMPANY, INC.,Employer.By ---------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date- hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEUpon a charge filed by Charles Waugh, herein called the Charging Party, onApril 7, 1950, the General Counsel of the National Labor Relations Board,' bythe Regional Director for the Second Region(New York, New York),issued acomplaint dated November 8, 1950, against Rockaway News Supply Company,Inc., herein called the Respondent, alleging that the Respondent has engagedin, and is engaging in, unfair labor practices affecting commerce within themeaning of Section 8 (a) (1) and(3) and Section 2 (6) and(7) of the NationalLabor Relations Act, as amended(61 Stat. 136),herein called the Act.With respect to the unfair labor practices,the complaint alleges in substancethat the Respondent,on or aboutMarch 7, 1950,discharged Charles Waugh,and thereafter failed and refused to reinstate him, for the reason that lie refusedto cross a picket line maintained by the Nassau County Typographical Union#915 (A)FL), herein called the Typographical Union, and thereby engaged inconcerted activities with other employees for the purpose of mutual aid orprotection.Copies of the complaint, charge, and a notice of hearing thereon, were dulyserved upon the Respondent and Charles Waugh.Thereafter the Respondent. filed an answer to the complaint,admitting thedischarge and refusal to reinstate Charles Waugh, but denied that such action,A;'For identification separately called herein the General Counsel and the Board. ROCKAWAY NEWS SUPPLY COMPANY, INC.341constituted unfair labor practices.As an affirmative defense, the Respondentalleges in substance that pursuant to a collective bargaining agreement enteredinto by and between the Newspaper and Mail Deliverers' Union of New York andVicinity and the Respondent, the adjustment board, therein constituted, foundthatWaugh was discharged for cause ; and that by virtue of the collectivebargaining agreement, the National Labor Relations Board is barred from orderingthe reinstatement of the Charging Party.Pursuant to notice, a hearing was held at New York, New York, on December 1,1950, before the undersigned Trial Examiner, duly designated by the Chief TrialExaminer.All parties were represented by counsel, participated in the hearing,and were afforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence pertinent to the issues involved.Ruling on a motion by the General Counsel to strike the affirmative defense wagreserved.Motion by the Respondent to dismiss the complaint for failure to statea cause of action was denied.Motion by the Respondent to exclude individualcounsel of the Charging Party from participation in the hearing was denied underSection 203.38 of the Board's Rules and Regulations, Series 5.Motion by theRespondent to dismiss when the General Counsel rested was denied with leave to,renew at the close of all the evidence.Upon renewal of the motion, ruling there-on was reserved, and is now denied.Motion by the General Counsel to conformthe pleadings to the proof was granted without objection.Opportunity was afforded all parties to argue orally upon the record, and to filebriefs and proposed findings of fact and conclusions of law.Briefs received fromthe General Counsel, counsel for the Charging Party, and the Respondent havebeen given due consideration.Upon the entire record in the case, and from my observation of the witnesses,I make the following :FINDINGSOr FACTI.THE BUSINESS OF THERESPONDENTRockaway News Supply Company, Inc., is a corporation organized and existingby virtue of the laws of the State of New York with its principal office and placeof business located at 518 Rockaway Avenue, Valley Stream, Nassau County, NewYork. It also maintains a place of business at 45-35 36th Street, Long Island!City, Queens County, New York.At all times herein concerned, it was engagedin and continues to engage in the sale, distribution, and delivery of newspapers,magazines, periodicals, and other publications to stores, newsdealers, and otherretail distributors, pursuant to consignment contracts with the publishers.Pursuant to exclusive publisher franchises for their distribution in several coun-ties in Long Island, New York, it has delivered and continues to deliver suchnewspapers as the New York Times, New York Herald Tribune, New York World-Telegram and Sun, New York Post, New York Mirror, and New York Journal-American, which are recognized channels and instrumentalities of interstatecommerce, and utilize the facilities of one or more interstate and world-wide wireservices, such as the Associated Press, the United Press, and the InternationalNews Service.During the past year, the publisher of each of the above-named newspaperscaused to be shipped in interstate commerce from its respective New York plantsto States of the United States outside of New York, newspapers valued in excess of$25,000.In the course and conduct of its business during the same period, theRespondent transported approximately 35 percent of the newspapers it handledfrom their places of publication in New York, New York, to its places of business 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDand to the retailers by whom they were sold.During the same period the Re-spondent returned magazines valued in excess of $25,000 to publishers locatedoutside the State of New York by shipment in interstate commerce.During the past year in the course and conduct of its business, the Respondentperformed services valued in excess of $50,000 in the distribution of the aforesaidpublications.It is found, therefore, and the Respondent concedes, that Rockaway NewsSupply Company, Inc., is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe Newspaper and Mail Deliverers' Union, and Nassau County TypographicalUnion #915 (AFL) are labor organizations within the meaning of Section 2 (5)of the Act.III.THE UNFAIR LABOR PRACTICESA.Historical backgroundFor approximately 7 years prior to 1950, Charles Waugh was employed by theRespondent as a chauffeur and routeman.By reason of seniority he was classi-fied as a regular situation holder.. He was a member of the Newspaper and Mail .Deliverers' Union of New York and Vicinity, which for a period of years hadbeen contractually recognized by the Respondent, without the formality of anelection, as the exclusive bargaining representative of its employees.At the time of his discharge, Waugh was assigned to a regular route, andworked 5 days a week (Tuesdays through Saturdays) from 9: 45 a. m. to 6: 30D.m.As a routeman, it was his duty to pick up and deliver various newspapers,magazines, and periodicals along a scheduled route, including the Nassau DailyReview Star, herein sometimes called the Review Star.This newspaper waspublished by The Daily Review Corporation, Rockville Center, Long Island,New York, and customarily came off the press at 10 a. m. Prior to 10: 30 a. m.on each working day, except Saturdays, Waugh picked up a supply of thisnewspaper at the premises in Rockville Center, and proceeded on his usualroute with pickups and deliveries.The pickup operation of the Review Star atRockville Center consumed approximately 10 or 15 minutes each day.B. Events leading to Waugh's dischargeOn the morning of March 2, 1950, Waugh discovered that the TypographicalUnion, of which he wasnotamember, had established pickets before thepremises of the Review Star, which prevented a pickup of that newspaper unlesshe passed through the picket line.First assuring himself by conference withJohn J, Byrnes, vice president of the Typographical Union, that the picketinghad been ordered and approved by that labor organization in connection with alabor dispute,Waugh notified his foreman (William Gordon) that because hewas himself a union man, he would not cross the picket line of another union,and thereby become a "scab" or strikebreaker. Gordon replied : "Charlie, Iwouldn't take that attitude. It might mean your job."Waugh, nevertheless,insisted that he would not do harm to another union, and requested that somearrangement be made to have the newspapers delivered to him beyond the picketline so that'union men would not be required to cross it. It is clear that Waughwas willing to continue in the performance of all his duties, provided he was notrequired to cross the picket line. Such an arrangement was made by theRespondent on Thursday and Friday of that week, but on Tuesday, March 7, ROCKAWAY NEWS SUPPLY COMPANY, INC.3431950, Foreman Gordon said to Waugh, "The Management wants you to cross thatpicket line. . . . I order you to cross the Nassau Daily Review Star picketline up there and draw papers. . . . Otherwise you are fired ; if you refuse,you are fired."Thereupon, Waugh left Respondent's premises, but returned tothe premises each succeeding day for a period of about 3 weeks seeking to berehired.Gordon told him that he could not give him employment.It appears that other employees of the Respondent did not refuse to passthrough the picket line, although they were members of the Newspaper andMail Deliverers' Union.On March 8 and 9, 1950, pickets of the TypographicalUnion carried placards containing the following inscription : "Is Waugh theonly union mail deliverer?" 2C. Defenses raised by Respondent seeking to justify discharge for causeIt is contended by the Respondent :(1)That Waugh's refusal to cross the picket line of a union of which he wasnot a member is not protected activity within the meaning of the Act.(2)That Waugh's refusal to obey the order of his foreman and cross thepicket line to perform his job was insubordinate conduct and a violation of theso-called "partial strike doctrine."(3)That Waugh's refusal to cross the picket line constituted a breach of con-tract in violation of the "no strike" clause contained in its collective bargainingagreement with the Newspaper and Mail Deliverers' Union of October 25, 1948.(4)That decision and award of the adjustment board in accordance withgrievance procedure outlined in the contract is conclusive and binding uponthe Charging Party, and is a bar to exercise of jurisdiction by the National LaborRelations Board herein.D. The collective bargaining agreementThe Respondent relies upon and is seeking to enforce a collective bargainingagreement dated October 25, 1948.That agreement recognized the Newspaperand Mail Deliverers' Union of New York and Vicinity as exclusive bargainingrepresentative for Respondent's employees, provided procedure for the adjust-ment of grievances by an adjustment board, exclusive of other remedies, andcontained a "no strike clause."Pertinent provisions of the contract read, asfollows :SECTION'11-a. Subject to the provisions hereinafter set. forth, the Employer recog-nizes the Union as the exclusive representative for collective bargaining forall of, its employees who perform all work in the delivery and handling ofnewspapers, magazines, periodicals, publications and ' merchandise in theoperations performed by the following : chauffeurs, distributors, route men,tiers, floor men, wrapper writers and relay men.sSECTION 22-a. The Union offers to furnish at all times and at regular time ratesas many men as may be required by the Employer, such men to be com-petent and able to perform the particular operation for which they arerequired.If the Employer requires its regular employees to work in excess2Ruling on the admissibility of this evidence was reserved, and it is now admitted. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDof a fifth shift, overtime at the rate of time and one-half shall be paid forthe full shift.2-b. The Employer agrees to employ only members of the Union thirtydays. following the effective date of this agreement, it being understood thatany new employees employed after the effective date of this agreement as aregular situation holder be required to become members of the Union thirty(lays following the beginning of employment.2-c. The parties hereto agree that when a definition or interpretation ofthe 30 day period has been handed down by law, then such definition orinterpretation shall thereafter govern in so far as this contract is concerned.SECTION 3Mutual GuaranteesBecause of the enactment of the Labor-Management Relations Act, 1947,this contract differs from its immediate predecessor and from contractsbetween these parties over a period of many years. Specifically, this agree-ment eliminates closed shop, and references thereto because it no longeris permissibleunder the federal law.This provision is appended hereto asan appendix to, but not as a part of, this contract.It is understood and agreed, however, for the duration of this contract,that if any provision as shown in the appendix hereto, and as modified fromthe preceding contract or excluded from this contract solely because of therestrictions of law, no longer is held to be inoperative, either by legislativeenactment or by decision of the court of highest recourse, then such provi-sion automatically shall become a part of this contract, to the extentpermitted, and be in force and effect as though it had been originally madea part hereof.To the best knowledge and belief of the parties this contract now containsno provision which is contrary to federal or state law or regulation.Should,however, any provision of this agreement, at any time during its life, be inconflictwith federal or state law or regulation then such provision shallcontinue in effect only to the extent permitted. In event of any provisionof this agreement thus being held inoperative, the remaining provisions ofthe agreement shall, nevertheless, remain in full force and effect.It is mutually agreed that the spirit as well as the letter of. this agree-ment is to be observed in full and that neither party will enter into any otheragreement which in any way renders impossible or inoperative any pro-vision of this contract.APPENDIX(Section number refers to prior contract)*2.The Union shall furnish at all times and at regular time rates as manymen as may be required by the Wholesaler, such men to be competent andable to perform the particular operation for which they are required. If aWholesaler requires his regular employees to work in excess of a fifth shift,overtime at the rate of time and one-half shall be paid for the full shift.When the Union fails to furnish such men promptly, the Wholesaler is au-thorized to meet his needs by employing such men as he may be able toobtain ; if the men so employed are not members of the Union they shall be ROCKAWAY NEWS SUPPLY COMPANY, INC.345employed only so long as the Union does not furnish members of the Unionwilling and qualified to take their places, but any man so employed shall beallowed to complete his day's work.Nothing herein contained is to beconstrued as conferring of power upon Wholesaler to fill a regular situationwith anyone not a member of the Union.SECTION 4The Employer shall have the right to appointas many foremen and as-sistant foremen as it may see fit and shall have the right of removal.Theterms of a foreman or assistant foreman's employment, including hours,wages and other conditions of work, shall be a matter of agreement betweenthe Employer and such foreman or assistant foreman, except that no fore-man or assistant foreman shall be paid less than the basic hourly rate agreedto herein.Present practice may be continued by the Employer as to foremanand assistant foreman performing any of the operations covered in Section 1herein.Only the foreman or assistant foreman in charge shall be em-powered to execute the provisions, terms and conditions hereof pursuant tothe directions of the Employer, to issue orders, to hire or to discharge, andno one except the foreman or assistant in charge shall have the right, in.accordance with such directions,to issue orders and make changes in work-ing conditions.Any employees having a complaint to make with respect tothe conduct or orders of a foreman or assistant foreman or with respect toalleged discrimination or other unfair treatment by the foremanor assistantforeman may take tip such complaint with the person designated by the Em-ployer for such purpose through the chapel chairman or other Union repre-sentative, and if such complaint is not satisfactorily disposed of, it may besubmitted to the Adjustment Board. The Employer may make complaint thatthe Union has impropertly imposed penalties upon foreman or assistant fore-man for carrying out the orders or instructions of the Employer and if thecomplaint be not satisfactorily adjusted, the same may be submitted to theAdjustment Board.*******SECTION 1212-a. The right of the Employer, acting through a foreman or an assistantforeman at any time to discharge any employee for cause is hereby recog-nized.The cause shall be stated at the time of the discharge. The dis-charged employee may, through his Union representative, make complaintwith respect to his discharge to the Employer, and if such complaint be notsatisfactorily adjusted, it may be submitted to the Adjustment Board.Pending. adjustment and determination of such complaint the dischargedemployee need not be kept in employment by the Employer.*******SECTION 13Any employee claiming to have been discharged without just cause orotherwise deprived of or injured with respect to any of the rights conferredupon him hereunder may have such claim taken up on his behalf with theEmployer through the proper Union representatives, and in the event that 346DECISIONSOF NATIONALLABOR RELATIONS BOARDsuch claim is not satisfactorily adjusted, the Union may submit the sameto the Adjustment Board.rSECTION 1919-a. There is hereby created an Adjustment Board to function with thepowers and duties herein conferred during the term hereof.e19-n. No strikes, lockouts or other cessation of work or interferencetherewith shall be ordered or sanctioned by any party hereto during the termhereof except as against a party failing to comply with a decision, award, ororder of the Adjustment Board.E. Concluding findings1.Protected activities except as affected by an agreement authorized in Section8 (a) (3) of the ActIt is of first concern to determine whether Charles Waugh refused.to crossa legitimatepicket line.I take judicial notice of a decision of the Board inNassau County Typographical Union #915 (AFL),87 NLRB 1263, wherein itwas held that said union was on October 22, 1947, and thereafter, the exclusiverepresentative in the appropriate unit of employees of The Daily Review Cor-poration.There is no evidence that it has since lost its majority or been de-certified by the Board. John J. Byrnes, vice president in charge, testified withoutcontradiction that the picket line was established pursuant to a formal resolu-tion of Typographical Union #915 in connection with a labor dispute of longstanding.It is, therefore, concluded that the picket line was legitimate.It has long been established by the Board and the courts that refusal to crossa legitimate picket line is a form of protected activity under Section 7 of theAct, and that a discharge therefor is violative of the Act as an unfair laborpractice.'The fact that Waugh was not a member of the picketing- union isimmaterial.'I do not agree with the contention of the Respondent that Waugh's conduct wasillegal under the "partial strike doctrine" enunciated in a list of court decisionscited in its brief.All of those cases hold in substance that employees are notprotected by the Act when attempting to accomplish an unlawful objective byunlawful methods, or even a lawful objective by illegal means.While remain-ing on the job, employees may not refuse to perform a part of the allotted taskin definance of reasonable instructions from the employer, nor unilaterally pre-scribe the terms upon which they will work. Not so in the present case. Waughwas not seeking an unlawful objective, but was clearly exercising the right ofemployees to assist a labor organization by utilizing a conventional method, time-honored in the history of the American labor movement. I cannot find from theevidence, as argued in Respondent's brief, that an effort was being made to exertpressure on his own employer to cease dealing with theReview Star;becauseWaugh was entirely willing to handle the newspapers if delivered to him beyondthe picket line.Had he been engaged in a secondary boycott to force his employera IllinoisBellTelephone Company,88 NLRB 1171;CyrildeCordova &Bros.,91NLRB 1121.4 Fafnir BearingCo., 73 NLRB 1008;New York Telephone Company,89 NLRB 383;N. L. R. B. v. Montag Bro. Inc.,140 F. 2d 730. ROCKAWAY NEWS SUPPLY COMPANY, LTC.347to cease dealing in the products of The Daily Review Corporation, protectionwould in that case be afforded by the proviso of Section 8 (b) (4) of the Act,"That nothing contained in this subsection(b) shall be construed to make un-lawful a refusal by any person to enter upon the premises of any employer (otherthan his own employer),if the employees of such employer are engaged in a strikeratified or approved by a representative of such employees whom such employeris required to recognize under this Act." It seems to me that Waugh's being theonly employee of the Respondent who refused to cross the picket line has no:significance,since the rights under Section 7 of the Act may be exercised eitherindividually or collectively.I find, therefore, that Waugh's refusal to cross the picket line of the Typo-graphical Union was protected activity except to the extent that such right maybe affected by an agreement requiring membership in a labor organization as a.condition of employment as authorized in Section 8 (a) (3) of the Act.2.Effect of the agreement of October 25, 1948The Respondent recognized- the Newspaper and Mail Deliverers' Union asexclusive bargaining representative of its employees without the formality ofan election.Such recognition was not in itself illegal, but all employers areprecluded by the Act from entering into a contract containing the union-securityprovisionwhich required as a condition of employment membership in theNewspaper and Mail Deliverers' Union on or after the thirtieth day followingthe effective date of said agreement.A contract with a labor organization,containing the aforesaid provision, is valid under the Act, only when two condi-tions have been complied with, to wit: (1) If such labor organization is therepresentative of the employees as provided in Section 9 (a), in the appropriatecollective bargaining unit covered by such agreement when made; and (2). if,following the most recent election held as provided in Section 9 (e) the Boardshall have certified that at least a majority of the employees eligible to vote insuch election have voted to authorize such labor organization to make suchagreement.'In this case no union-shop election has been held in compliancewith the proviso in Section 8 (a) (3) and the terms of Section 9 (e) of the Act.The union-security provision in the contrast was not conditioned on ratificationby such an election.Records of the Board disclose that the Newspaper and MailDeliverers' Union filed UA petitions involving employees of the Respondent inDecember 1949, but on January 4, 1950, requested leave to withdraw them.'Incorporation of the union-security provision in the contract, under the circum-stances of this case, is violative of the Act, whether or not it is enforced.'It is well established that an unauthorized union-security provision is violativeof Section 8 (a) (1), (2), and (3) and 8 (b), (2) of the Act, and that the contractin which it appears will be set aside by the Board.'The saving clause containedin section 2-c of the contract could not save the instant contract from illegality,because it does not expressly provide that the operation of the union-securityprovision was to be conditioned upon compliance with the provisions of Section9 (e) of the Act5 See first proviso in Section 8(a) (3) of the Act.'See:SuburbanWholesalers,Inc.,2-UA-3690; andRockawayNews Company,2-UA-5459-60.'C.Hager & Sons HingeMfg.Co., 80 NLRB 163..s Salant & Salant,Incorporated,87 NLRB 215;Julius Resnick,Inc.,86 NLRB 38.Issues asto the validity of the identicalinstant contract are now pending before theBoard inRockawayNews Supply Company,Inc.,2-CA-617, 2-CB-190.9Schaefer Body, Inc.,85 NLRB 195;UniqueArt ManufacturingCo., 83 NLRB 1250;Lykens Hosiery Mills, Inc.,82 NLRB 981. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDI shall hold, therefore, that the collective bargaining agreement of October 25,1948, was illegally entered into by the Respondent, and cannot be utilized torestrain its employees in the exercise of the rights guaranteed in Section 7 ofthe Act. I do not decide whether Waugh's refusal to cross the picket line ofNassau Typographical Union #915 (AFL) would otherwise be a breach of theno-strike clause (19-n) contained in the contract.Having held that the contract is illegal, it follows that the Board will notrecognize any interpretation of its provisions by the adjustment board, or itsdecision and award attempting to enforce the terms thereof. It would noteffectuate the policies of the Act to condone the unfair labor practices of theRespondent and the Newspaper Mail Deliverers' Union in entering into such acontract, by enforcing provisions in conflict with the rights of employees guar-anteed in the Act.Motion of the General Counsel to strike the affirmative defensebased upon enforcement of the contract, which is set forth in paragraphs 5, 6, 7,.8, and 9 of Respondents' answer to the complaint, is therefore granted.I further find that the discharge of Charles Waugh by the Respondent was acontinuation of unlawful support rendered to the Newspaper and Mail Deliverers'Union to encourage membership in that labor organization. On the other hand,it is apparent that the discharge of an employee for engaging in concerted activitywith employees of another employer, and refusing to cross a legitimate picketline of their union, has a tendency to discourage membership in that labororganization.The discouraging effect in this case was evidenced by the appear-ance of placards on the picket line of Nassau Typographical Union #915.calling:attention to the incident.It is my conclusion that the Respondent engaged in, and is engaging in, unfairlabor practices by discrimination in regard to the hire and tenure of employmentof Charles Waugh to encourage or discourage membership in labor organizations.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe al~tivities of the Respondent set, forth in Section III, above, occurring isconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and.obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in an unfair labor practice,.I shall recommend that it cease and desist therefrom, and take affirmative actionin order to effectuate the policies of the Act.I have found that the Respondent entered into an illegal agreement with theNewspaper and Mail Deliverers' Union, and that it should not be enforced againstindividual employees in restriction of the exercise of the rights guaranteed bySection 7 of the Act ; but inasmuch as the charge and complaint herein is limitedto a specific violation of Section 8 (a) (1) and (3) of the Act, I shall make norecommendations as to other violations, if any, concerning the contract ofOctober 25, 1948.Finding that the Respondent discharged Charles Waugh in violation of Sec-tion 8 (a) (1) and 8 (a) (3) of the Act, I shall recommend that the Respondentoffer him immediate and full reinstatement to his former or substantially equiva-lent position,10 without prejudice to his seniority or other rights and privileges,.10 SeeThe Chase National Bank of theCity of New York, San Juan,Puerto,Rico,.Branch,65NLRB 827. STANDARDBRANDS, INCORPORATED349and that the Respondent make him whole for any loss of pay he may have suf-fered as a result of the discrimination by payment to him of a sum of moneyequal to the amount he would have earned from the date of his discharge to thedate of offer of reinstatement less his net earnings" to be computed on a quar-terly basis in the manner established by the Board inF.W. Woolworth Com-pany,90 NLRB 289. Earnings in one particular quarter shall have no effectupon the back-pay liability for any other such period. It will also be recom-mended that the Respondent make available to the Board upon request payrolland other records to facilitate the checking of the amount of back pay due.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, I make the following :CONCLUSIONS OF LAW1.Nassau County Typographical Union #915 (AFL), and Newspaper andMail Deliverers' Union of New York and Vicinity are labor organizations withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.3.By discriminating in regard to the hire and tenure of employment ofCharlesWaugh, thereby encouraging or discouraging membership in labororganizations, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]11Crossett Lumber Company,8 NLRB 440.STANDARDBRANDS,INCORPORATEDandINTERNATIONAL UNION OFOP-ERATINGENGINEERS,LOCAL661,AFL,PETITIONER.CaseNo.2-RC-3297.July 20, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before James V. Altieri,'hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to representcertain em-ployees of the Employer.95 NLRB No. 52